             Case 1:20-cv-01625 Document 1 Filed 06/19/20 Page 1 of 4




                         UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA
__________________________________________
                                           )
PUBLIC CITIZEN, INC.                       )
      1600 20th Street NW,                 )
      Washington, DC 20009,                )
                    Plaintiff,             )
                                           )
      v.                                   )   Civil Action No. 20-1625
                                           )
U.S. DEPARTMENT OF AGRICULTURE,            )
      1400 Independence Avenue SW,         )
      Washington, DC 20250,                )
                    Defendant.             )
                                           )


            COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF

       1.      Plaintiff Public Citizen, Inc. brings this action to compel defendant U.S.

Department of Agriculture (USDA) to produce records under the Freedom of Information Act

(FOIA), 5 U.S.C. § 552.

                                JURISDICTION AND VENUE

       2.      This Court has jurisdiction under 5 U.S.C. § 552(a)(4)(B) and 28 U.S.C. § 1331.

Venue is proper under 5 U.S.C. § 552(a)(4)(B) and 28 U.S.C. § 1391(e).

                                            PARTIES

       3.      Plaintiff Public Citizen is a nonprofit, public-interest organization. Public Citizen

submitted the FOIA request at issue in this action.

       4.      Defendant USDA is an agency of the United States and has possession of and

control over records responsive to Public Citizen’s FOIA request.
             Case 1:20-cv-01625 Document 1 Filed 06/19/20 Page 2 of 4




                                   STATEMENT OF FACTS

       5.      On February 17, 2020, Public Citizen submitted a FOIA request to USDA’s Food

and Safety Inspection Service (FSIS) seeking (1) any records by which market hog establishments

notified FSIS, including any FSIS District Office, of their intent to operate under the “New Swine

Inspection System,” and (2) any records concerning market hog establishments that notified FSIS

of their intent to operate under the “New Swine Inspection System.”

       6.      This request sought records from October 1, 2019, through the date of search.

       7.      Pursuant to 5 U.S.C. § 552(a)(4)(A)(iii), Public Citizen requested that all fees

associated with processing its FOIA request be waived.

       8.      FSIS acknowledged receipt of Public Citizen’s FOIA request on February 18, 2020.

       9.      On April 17, 2020, FSIS issued a final determination denying Public Citizen’s

FOIA request. FSIS stated that it had identified seven pages of responsive records, which it referred

to as “waiver requests,” and that all seven pages were exempt from disclosure under FOIA

exemption 4, 5 U.S.C. § 552(b)(4). FSIS asserted that these records fell within exemption 4

because they “contain commercial or financial information that is customarily be treated as private

by the business submitters.”

       10.     FSIS’s response did not state whether FSIS had searched for or located any records

responsive to the second part of Public Citizen’s request.

       11.     Although Public Citizen’s request was not limited to any office, division, or branch

of FSIS, FSIS stated that it had searched for records only in the Office of Field Operations.

       12.     On April 24, 2020, Public Citizen appealed FSIS’s denial of its FOIA request.

       13.     First, Public Citizen’s appeal explained that FSIS’s search was inadequate both

because it appeared to have ignored the second part of the request and because it was limited to




                                                 2
              Case 1:20-cv-01625 Document 1 Filed 06/19/20 Page 3 of 4




the Office of Field Operations. As evidence of the inadequacy of the search, Public Citizen directed

FSIS’s attention to several publicly available documents, including records listed on FSIS’s own

website, that were clearly responsive to the request, should have been produced, and were not.

        14.    Second, Public Citizen’s appeal explained that FSIS’s invocation of FOIA

exemption 4 for the records at issue was incorrect as a matter of law because FSIS did not provide

an assurance of privacy to establishments that notified it of their intent to adopt the New Swine

Inspection System. To the contrary, FSIS has previously identified plants that have adopted the

New Swine Inspection System or similar programs on its own website and in other public

documents. In addition, there is no indication that establishments “customarily and actually” treat

their participation in the New Swine Inspection System as private, as demonstrated by public

materials cited in the appeal.

        15.     For these reasons, Public Citizen requested that FSIS renew its search, including

of additional custodians’ records, and produce the seven withheld pages.

        16.    On April 27, 2020, FSIS confirmed that it had received the appeal on April 24,

2020.

        17.    Under 5 U.S.C. § 552(a)(6)(A)(ii), FSIS had 20 working days to make a

determination with respect to Public Citizen’s appeal.

        18.     On May 28, 2020, Public Citizen contacted FSIS to inquire about the status of the

appeal and note that more than 20 days had passed.

        19.    On May 29, 2020, FSIS informed Public Citizen that the Office of General Counsel

was still processing the appeal. FSIS provided no explanation for the delay and no estimate

regarding when the agency would issue a final determination.




                                                 3
             Case 1:20-cv-01625 Document 1 Filed 06/19/20 Page 4 of 4




       20.     More than 20 working days have passed since Public Citizen’s April 24, 2020

appeal and FSIS has neither ruled on the appeal nor produced any records in response to Public

Citizen’s FOIA request.

       21.     Public Citizen has exhausted its administrative remedies with respect to its FOIA

request to FSIS.

                                     CLAIM FOR RELIEF

       22.     Public Citizen has a statutory right under FOIA, 5 U.S.C. § 552(a)(3)(A), to the

records it requested. No legal basis exists for the failure of USDA to disclose the records to Public

Citizen.

                                    PRAYER FOR RELIEF

WHEREFORE, Public Citizen requests that this Court:

   A. Declare unlawful USDA’s withholding of the requested records;

   B. Order USDA to make the requested records available to Public Citizen without delay and

       at no cost;

   C. Award Public Citizen its costs and reasonable attorney fees pursuant to 5 U.S.C.

       § 552(a)(4)(E); and

   D. Grant all other appropriate relief.

Dated: June 19, 2020                          Respectfully submitted,

                                              /s/ Adam R. Pulver
                                              Adam R. Pulver (D.C. Bar No. 1020475)
                                              Scott L. Nelson (D.C. Bar No. 413548)
                                              PUBLIC CITIZEN LITIGATION GROUP
                                              1600 20th Street NW
                                              Washington, DC 20009
                                              202-588-1000
                                              apulver@citizen.org

                                              Counsel for Plaintiff



                                                 4
